Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.
Status of Claims
	Claims 1-7 were previously pending and subject to the final office action mailed August 4th, 2021. In the Response, submitted December 3rd, 2021, claims 1 and 7 were amended, claim 6 was cancelled, and no new matter was added. Therefore, claims 1-5 and 7 are currently pending and subject to the following Non-Final Office Action.

Response to Applicant’s Remarks
	Applicant’s arguments and remarks filed on December 3rd, 2021, have been fully considered and each argument will be respectfully address in the following non-final office action.

Response to 35 U.S.C. § 101 Remarks
	Applicant’s remarks filed on pages 5-12 of the Response concerning the 35 U.S.C. § 101 rejection of claims 1-5 and 7 have been fully considered but are found not persuasive and 
	On page 6 of the Response, the Applicant argues the following:
	“Applicant respectfully disagrees and submits that the Office Action effectively excises significant claim limitations and improperly generalizes the claims to reach this conclusion. The Office Action has not viewed the claim as a whole and has not taken into consideration that, as recited for example in claim 1, a processor configured to […] to generate and display on a communication terminal a plurality of plans associated with the vehicle change location based on the state of charge for selection at the same time on the communication terminal […] wherein the plurality of plans displayed for selection include a normal utilization plan that is a plan in which a user will not change vehicles between the departure and the destination, a vehicle change utilization plan 1 that is a plan in which the user will change vehicles once between the departure and the destination, a vehicle change utilization plan 2 that is a plan in which the user will change vehicles twice between the departure and the destination, and estimated utilization fees for each plan. In this manner, the claims are directed to systems and methods that solve a specific technical problem resulting in a technical improvement for enhancing efficiency of the electric vehicle, suppressing a vehicle change location from being set based on prompt electric vehicle utilization and a predetermined value, and avoiding deterioration of the power storage device”.

	The Examiner respectfully disagrees that the independent claims reflect a technical solution to a specific technical problem resulting in a technical improvement. The independent claims, as a whole, recite limitation which are directed towards setting locations for changing , and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra solution activity,   and generally linking the use of the judicial exception to a particular technological environment. In particular, the independent claims merely recite the additional elements of a device, processor, communication terminal, electric vehicles, and features for transmitting data over a network (displaying a plurality of plans on a communication terminal).The features for transmitting/receiving data over a network are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the device, processor, and communication terminal are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Furthermore, the recitation of electric vehicles including a power storage device mounted thereon are considered to merely be generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)). 
	The Examiner notes “The courts have also identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea […] Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of a 
    	
	On pages 7 of the Response, the Applicant argues the following:
	“Applicant submits that the claims are not directed to a judicial exception. Although the Office Action asserts that the limitations are mental processes and commercial interactions […] This is an improper generalization the claims, which recite a processor configured to set a vehicle change location for changing a first electric vehicle to a second electric vehicle based on designated place of depart and destination and a state of charge; and the processor configured […] to generate and display on a communication terminal a plurality of plans associated with the vehicle change location based on the state of charge for selection at the same time on the communication terminal […] wherein the plurality of plans displayed for selection include a normal utilization plan that is a plan in which a user will not change vehicles between the departure and the destination, a vehicle change utilization plan 1 that is a plan in which the user will change vehicles once between the departure and the destination, a vehicle change utilization plan 2 that is a plan in which the user will change vehicles twice between the departure and the destination, and estimated utilization fees for each plan. Thus, the claims also provide a technical solution to a technical problem. Accordingly, Applicant submits that the claims do not merely recite subject matter relating to the legal or commercial interactions between people. Therefore, Applicant submits that since the claims are not directed to an abstract idea […] the claims should be determined patent eligible under Step 2A, Prong 1”. 
	The Examiner respectfully disagrees that the claims do not recite an abstract idea and that the independent claims reflect a technical solution to a specific technical problem. As discussed above, the independent claims, as a whole, recite limitations that are directed towards setting locations for changing electric vehicles between drivers based on a designated place of departure/destination/state of charge, generating and displaying a plurality of plans for changing electric vehicles based on the state of charge, and setting utilization fees for sharing electric vehicles based on particular conditions. These features, at least, recite concepts of commercial interactions and managing personal behavior (see MPEP 2106.04(a)(2)(II)). Further, a human using mental steps would be capable of performing the steps directed towards setting a vehicle change location based on designated place of departure/destination/state of charge, set a utilization fee based on pre-established conditions, generating a plurality of plans associated with a vehicle change location based on the state of charge (including the recited normal utilization plan, plan 1, and plan 2). In particular, these limitations recite concepts of collecting information, analyzing information, and displaying the information in a manner that is analogous to human mental work (see MPEP 2106.04 (a)(2)(III)). Furthermore, the Examiner notes “Claims can recite a mental process even if they are claimed as being performed on a computer” (see MPEP 2106.04(a)(2)(III)(C)). Accordingly, claims 1-5 and 7 are found to recite an abstract idea.

	On pages 8-9 of the Response, the Applicant argues the following:
	“Applicant submits that the Office Action appears to generalize all components recited by the claims as merely tools for performing the abstract idea […] the claims integrate the abstract idea into a practical application. For example, the claims recite a unique integration of a processor configured to set a vehicle change location for changing a first electric vehicle to a second electric vehicle based on designated place of depart and destination and a state of charge; and the processor configured […] to generate and display on a communication terminal a plurality of plans associated with the vehicle change location based on the state of charge for selection at the same time on the communication terminal […] the claims are directed to systems and methods for improving the efficiency of the electric vehicle […] These features are clear integrations of the abstract idea into a practical application […] rendering the claims patent eligible […]”.
	The Examiner respectfully disagrees that the independent claims recite any features that integrate the abstract idea into a practical application. As discussed above, the independent claims, as a whole, recite limitation which are directed towards setting locations for changing electric vehicles between drivers based on a designated place of departure/destination/state of charge, generating and displaying a plurality of plans for changing electric vehicles based on the state of charge, and setting utilization fees for sharing electric vehicles based on particular conditions. Viewed as a whole, claims 1-5 and 7, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra solution activity,  and generally linking the use of the judicial exception to a particular technological environment. In particular, the independent claims merely recite the additional elements of a device, processor, communication terminal, electric vehicles, and features for transmitting data over a network (displaying a plurality of plans on a communication terminal).The features for transmitting/receiving data over a network are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the device, processor, and communication terminal are recited at a high level of generality such that 
	The Examiner notes “The courts have also identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea […] Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of a judicial exception to a particular technological environment or field of use” (see MPEP 2106.04 (d)(I)). Accordingly, the independent claims are not considered to recite any additional elements that integrate the judicial exception into a practical application. 

	On pages 9-10 of the Response, the Applicant argues the following:
	“Applicant submits that, under Step 2B of the Alice analysis, the claims include additional elements amounting to significantly more than the judicial exception. Applicant further submits that the claims do not merely apply the alleged abstract idea using generic computer components […] As described above, the particular implements recited in the claims provides an unconventional and inventive technical solution that goes significantly beyond an abstract idea. In particular the claims overcome the deficiencies by requiring a particular technique for non-conventionally addressing the challenge of improving the efficiency of the electric vehicle […] As claimed, the system solves the technical problem by specifically taking into account the efficiency of the electric vehicle, suppressing a vehicle change location from being set based on prompt electric vehicle utilization and a predetermined value, and avoiding deterioration of the power storage device by a processor configured to set a vehicle change location for changing a first electric vehicle to a second electric vehicle based on designated place of depart and destination and a state of charge; and the processor configured […] to generate and display on a communication terminal a plurality of plans associated with the vehicle change location based on the state of charge for selection at the same time on the communication terminal […] Applicant further submits that these constitute improvements to technology […] Applicant respectfully disagrees and notes that the claims as a whole, including at least the above identified limitations, integrate the alleged abstract idea into a practical application”. 
	The Examiner respectfully disagrees that the independent claims reflect a technical solution to a technical problem and recite features that constitute improvements to technology that integrate the abstract idea into a practical application. Moreover, the Examiner respectfully disagrees that the claims recite limitations that reflect a technical solution that addresses the “challenge of improving the efficiency of the electric vehicle […] and avoiding deterioration of the power storage device”. Claim 1, as currently drafted, merely recites “set[ting]  a vehicle change location for changing a first electric vehicle to a second electric vehicle, based on designated place of departure and destination and a state of charge […] in a first case where the first electric vehicle is not changed to the second electric vehicle at a first vehicle change location […] set the utilization fee to be lower than that in  a second case […] generate and display on a communication terminal a plurality of plans associated with the vehicle change location based on the state of charge […] when the vehicle change location is set, in a case where a power storage amount in a power storage device […] is higher than a reference value […] set the utilization fee […] to be lower than that in a case where the power storage amount [...] is lower than the reference value”. As such, the claim merely recites that a vehicle change location, utilization fee, and plurality of plans associated with vehicle change locations are based on the state of charge. Merely asserting that vehicle change locations, utilization fees, and plurality of plans are based on a “state of charge” or “power storage amount” does not amount to an improvement to the “efficiency of the electric vehicle” or avoidance of deterioration of the power storage device. Each of these features are considered to reflect, at best, an improvement to the abstract idea itself.
	Accordingly, claims 1-5 and 7, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra solution activity, and generally linking the use of the judicial exception to a particular technological environment. In particular, the independent claims merely recite the additional elements of a device, processor, communication terminal, electric vehicles, and features for transmitting data over a network (displaying a plurality of plans on a communication terminal).The features for transmitting/receiving data over a network are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the device, processor, and communication terminal are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Furthermore, the recitation of electric vehicles including a power storage device mounted thereon are considered to merely be generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)).
	The Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra solution activity,  and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-5 and 7 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 

	On pages 10-11 of the Response, the Applicant argues the following:

	“Applicant respectfully submits that the Specification provides a technical explanation as to how to implement the invention to solve technical problems, and that the subject matter in the claims itself reflects these improvements in the technology […] Applicant has pointed to examples in the Specification regarding the presence of the technical explanation of the improvements, and respectfully submits that the claims reflect these improvements […] Here, the improvements are provided by the recitation of, either singly or in combination, at least the elements of a processor configured to set a vehicle change location for changing a first electric vehicle to a second electric vehicle based on designated place of depart and destination and a state of charge; and the processor configured […] to generate and display on a communication terminal a plurality of plans associated with the vehicle change location based on the state of charge for selection at the same time on the communication terminal […]
	As discussed above, the claims reflect improvements with a particularized machine and in the functioning of a system, which is also supported in the Specification […] Thus, one of ordinary skill in the art would understand that the disclosed invention improves technology […] Therefore, Applicant respectfully submits that the claimed invention constitutes significantly more”. 


	As discussed above, claims 1-5 and 7, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra solution activity, and generally linking the use of the judicial exception to a particular technological environment. In particular, the independent claims merely recite the additional elements of a device, processor, communication terminal, electric vehicles, and features for transmitting data over a network (displaying a plurality of plans on a communication terminal).The features for transmitting/receiving data over a network are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the device, processor, and communication terminal are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Furthermore, the recitation of electric vehicles including a power storage device mounted thereon are considered to merely be generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)).
	The Examiner notes “The courts have also identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea […] Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of a judicial exception to a particular technological environment or field of use” (see MPEP 2106.04 (d)(I)). Accordingly, the independent claims are not considered to recite any additional elements that integrate the judicial exception into a practical application. 
	Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra solution activity,  and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-5 and 7 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 

Response to 35 U.S.C. § 103 Remarks
	Applicant’s remarks filed on pages 12-14 of the Response concerning the 35 U.S.C. § 103 rejection of claims 1-5 and 7 have been fully considered but are moot in view of the amended rejection that may be found starting on page 20 of this non final office action. 
	On pages 12-13 of the Response, the Applicant argues that amended claim 1 is not obvious in view of Boss, Ioannou, and Stilwell. Further, on page 14 of the Response, the Applicant argues “given that claims 2-5 depend from claim 1, claims 2-5 are not unpatentable by Boss, Ioannou, and Stilwell […] Claim 7 is not unpatentable by Boss, Ioannou, and Stilwell for at least the reasons presented above with respect to claim 1 […] claim 6 is also not unpatentable by Boss, Ioannou, Stilwell and Cho for the respective subject matter recited in this claim”. In view of the amendments to claims 1-5 and 7, the Examiner has set forth an amended 35 U.S.C. § 103 rejection for claims 1-5 and 7 that may be found starting on page 26 of this non final office action. 
	


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “setting, by the processor a utilization fee for the drop-off vehicle to be lower than that in a case where the power storage amount in the power storage device of the drop-off vehicle is lower than the reference value when the vehicle change location is set, and in a case where a power storage amount in a power storage device is mounted in a drop-off vehicle […] is higher than a reference value”. 
It is unclear to one of ordinary skill in the art how the utilization fee is being set under the recited conditions, or “cases”. The claim recites that the utilization fee is set “lower than that in a case where the power storage amount […] is lower than the reference value […] and in a case where a power storage amount […] is higher than a reference value”. As such, it is unclear whether the utilization fee is being set lower in the case where power storage amount in the power storage device is lower than the reference value or in the case where the power storage amount is higher than a reference value. Therefore, this limitation renders the claim unclear and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	For the sake of compact prosecution, the Examiner will interpret this limitation in accordance with the similarly recited limitation in independent claim 1. In particular, this limitation will be interpreted as reciting “when the vehicle change location is set, in a case where a power storage amount in a power storage device mounted in a drop-off vehicle, which is the electric vehicle before being changed, is higher than a reference value, the processor is further configured to set a utilization fee for the drop-off vehicle to be lower than that in a case where the power storage amount in the power storage device of the drop-off vehicle is lower than the reference value”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case being an abstract idea, without significantly more. A two part test is applied to determine if claims are directed to statutory subject matter. 

Step 1
	In this instant case, claims 1-5 are directed to a device (i.e. a machine), and claim 7 is directed to a method (i.e. a process). Thus each of the claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea, as will be discussed in further detail in the analysis to follow. 

Step 2A- Prong One
	In step 2A, it is determined whether the claims are directed to an abstract idea. Claims 1-5 and 7 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity and performance of the limitations in the human mind but for the recitation of generic computer components.

	Claim 1 recites, in part:
Setting a utilization fee for sharing an electric vehicle […];
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

[…] Set a vehicle change location for changing a first electric vehicle to a second electric vehicle, based on designated place of departure and destination and a state of charge;
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behavior or interactions between people, and commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Set the utilization fee;
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

In a first case where the first electric vehicle is changed to the second electric vehicle at a first vehicle change location […] set the utilization fee to be lower than that in a second case where the first electric vehicle is not changed to the second electric vehicle at the first vehicle change location.
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

[…] Generate and display […] a plurality of plans associated with the vehicle change location based on the state of charge for selection at the same time […]. 
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behavior and commercial interactions (see MPEP 2106.04 (a)(2)(II)).

When the vehicle change location is set, in a case where a power storage amount in a power storage device mounted in a drop-off vehicle, which is the electric vehicle before being changed, is higher than a reference value […] set a utilization fee for the drop-off vehicle to be lower than that in a case where the power storage amount in the power storage device of the drop-off vehicle is lower than the reference value.
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Wherein the plurality of plans displayed for selection include a normal utilization plan that is a plan in which as user will not change vehicles between the departure and the destination, a vehicle change utilization plan 1 that is a plan in which the user will change vehicle once between the departure and the destination, a vehicle change utilization plan 2 that is a plan in which the user change vehicles twice between the departure and the destination, and estimated utilization fees for each plan.
	This limitation in part, as drafted, recites concepts of certain methods of organizing human activity. In particular, this limitation recites concepts managing personal behavior and commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claims 2-5 recite the same abstract ideas as claim 1 by virtue of dependence. Further, the following claims recite an additional abstract idea.

	Claim 2 recites, in part, “estimate the utilization fee in each of the first case and the second case”. This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 3 recites, in part, “estimate a power storage amount in the power storage device of the first electric vehicle at the destination in the second case as a first estimated power storage amount, and when the first estimated power storage amount is lower than a predetermined value […] set the first vehicle chance location as the vehicle change location”. This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behavior and commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 4 recites, in part, “in a case where […] sets the first vehicle change location […] estimate a power storage amount in the power storage device of the second electric vehicle at the destination in the first case as a second estimated power storage amount, and when the second estimate power storage amount is lower than the predetermined value […] set a second vehicle change location”. This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behavior and commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 5 recites, in part, “in a case where the […] sets the first vehicle change location […] estimate a power storage amount in the power storage device of the second electric vehicle at the first vehicle change location as a third estimate power storage amount, the third estimated power storage amount being required to set a power storage amount in the power storage device of the second electric vehicle at the destination in the first case to more than or equal to the predetermined value, and when the third estimated power storage amount is more than or equal to a threshold value […] set a third vehicle change location”. This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behavior and commercial interactions (see MPEP 2106.04 (a)(2)(II)).

	Claim 7 
Setting a vehicle change location for changing a first electric vehicle to a second electric vehicle, based on designated place of departure and destination;
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of managing personal behavior or interactions between people (see MPEP 2106.04 (a)(2)(II)).

Setting the utilization fee in a case where the first electric vehicle is changed to the second electric vehicle at the vehicle change location, to be lower than that in a case where the first electric vehicle is not changed to the second electric vehicle at the vehicle change location. 
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts of commercial interactions (see MPEP 2106.04 (a)(2)(II)).

[…] Generate and display […] a plurality of plans associated with the vehicle change location based on the state of charge for selection at the same time […]. 
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites 

When the vehicle change location is set, in a case where a power storage amount in a power storage device mounted in a drop-off vehicle, which is the electric vehicle before being changed, is higher than a reference value […] set a utilization fee for the drop-off vehicle to be lower than that in a case where the power storage amount in the power storage device of the drop-off vehicle is lower than the reference value.
	This limitation in part, as drafted, recites concepts of mental processes. In particular, this limitations recites concepts of collecting information, analyzing information, and displaying a result of the collection and analysis (see MPEP 2106.04 (a)(2)(III)). Further, this limitation in part is directed to certain methods of organizing human activity. In particular, this limitation recites concepts commercial interactions (see MPEP 2106.04 (a)(2)(II)).

Wherein the plurality of plans displayed for selection include a normal utilization plan that is a plan in which as user will not change vehicles between the departure and the destination, a vehicle change utilization plan 1 that is a plan in which the user will change vehicle once between the departure and the destination, a vehicle change utilization plan 2 that is a plan in which the user change vehicles twice between the departure and the destination, and estimated utilization fees for each plan.
	This limitation in part, as drafted, recites concepts of certain methods of organizing human activity. In particular, this limitation recites concepts managing personal behavior and commercial interactions (see MPEP 2106.04 (a)(2)(II)).


Step 2A – Prong Two 
	In the second prong of step 2A, the claims are analyzed to determine if additional elements are recited that integrate the judicial exception into a practical application. In this case, the judicial exception is not integrated into a practical application. 
	
	Claims 1-5 recite additional elements of a device, a processor, a communication terminal, and features for transmitting data over a network (displaying a plurality of plans on a communication terminal). The device, processor, and communication terminal are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)).

	Claim 3 recites the additional element of electric vehicles including power storage device mounted thereon. The recitation electric vehicles including a power storage device mounted thereon is considered to merely be generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)). 

	Claim 7 recites the additional element of a processor, communication terminal, and features for transmitting data over a network (displaying a plurality of plans on a communication terminal). The processor and communication terminal are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). Further, the features for transmitting/receiving data over a network are considered an additional element directed to mere 

	Accordingly, the device, processor, communication terminal, electric vehicles including a power storage device mounted thereon, and features for transmitting data over a network do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. Thus, claims 1-5 and 7 do not recite additional elements that integrate the judicial exception into a practical application. 

Step 2B 
	Proceeding to step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amount to significantly more than the abstract idea. In absence of the abstract idea, claims 1-5 and 7 are merely left with a device, processor, communication terminal, electric vehicles including a power storage device mounted thereon, and features for transmitting data over a network (displaying a plurality of plans on a communication terminal).
	Claims 1-5 and 7 and their limitations separately and in combination, do not amount to significantly more than the judicial exception because the limitations of claims 1-5 and 7 are simply appending well-understood, routine, and conventional activities previously known to the industry, as recognized by the courts. As discussed in the Step 2A-Prong Two analysis, transmitting/receiving data over a network and electronically storing data are considered an additional element directed to mere data gathering/outputting, thus are considered merely as insignificant extra-solution activity (see MPEP 2106.05 (g)). Further, the courts have recognized that receiving or transmitting data over a network, electronic recordkeeping, and retrieving information in a memory are well-understood, routine, and conventional functions when they are claimed in a generic manner or as insignificant extra-solution activity (see MPEP 2106.05(d) (II). 
	The device, processor, and communication terminal are recited at a high level of generality such that they amount to no more than mere instructions or tools to apply the judicial exception using generic computer components (see MPEP 2106.05 (f)). 
Furthermore, the recitation of electric vehicles including a power storage device mounted thereon are considered to merely be generally linking the use of the abstract idea to a particular field of use (see MPEP 2106.05(h)). 

	Viewed as a whole, claims 1-5 and 7, and the limitations thereof, essentially disclose an abstract idea facilitated by additional elements considered to be generic computing components to apply the judicial exception, insignificant extra solution activity, and generally linking the use of the judicial exception to a particular technological environment. The additional elements discussed above and their functions are not new or invention concepts, thus cannot be considered amounting to significantly more. The additional claim limitations that are not considered to be an abstract idea do not rise to amount to significantly more than the judicial exception as they are not reflective of an improvement to the functioning of a computer or to a technical field, and they do not implement the judicial exception with a particular machine (see MPEP 2106.05(I)(A)). Further, the Examiner notes that “Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include […] Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer […]  Adding insignificant extra-solution activity to the judicial exception […] Generally linking the use of the judicial exception to a particular technological environment or field of use” (See MPEP 2106.05(I)(A)). Thus, the additional elements that are considered to be generic computing components to apply the judicial exception, insignificant extra solution activity, and generally linking the use of the judicial exception to a particular technological environment are not considered to amount to an inventive concept and, thus, do not qualify as “significantly more”. Therefore, there are no meaningful limitations, individually or in combination, in claims 1-5 and 7 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. For the reasons set forth above, claims 1-5 and 7 are rejected under 35 U.S.C § 101. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Boss et al. U.S. Publication No. 2017/0146354, hereafter known as Boss, in view of Haji-Ioannou U.S. Publication No. 2004/0111283, hereafter known as Ioannou, in further view of Cho U.S. Publication No. 20140207498, hereafter known as Cho, in further view of Robinson U.S. Patent No. 10,248,912, hereafter known as Robinson. 

	Regarding claim 1, 
	Boss teaches the following:
	A device for setting a utilization fee for sharing an electric vehicle, the device comprising:
	Boss teaches “a computer-implemented method for managing an electric vehicle exchange is provided. A computer selects an available electric vehicle having a highest exchange score to perform an exchange at a selected charging station with another electric vehicle that has an insufficient battery charge level to reach a travel destination of the another electric vehicle “(¶ [0006]). Further, Boss teaches “it was discovered that a way is needed to permit drivers to seamlessly exchange rental electric vehicles based on user-desired distance to travel and electric vehicle range” (¶ [0076]).  Further, Boss teaches “exchange abuse detection module 230 may track user exchange behavior in user exchange history 274 and may require users that exceed a certain number of exchanges to pay a premium or higher electric vehicle rental price.” (¶ [0051]).  Further, “persistent storage 208 stores electric vehicle exchange manager 218.” (¶ [0035]) and Data processing system 200 is an example of a computer […] data processing system 200 includes […] persistent storage 208” (¶ [0032]). 
	Thus, Boss teaches a system comprising a computer (equivalent to the device) that is configured to manage electric vehicle exchanges of rental electric vehicles and may require users of the system to make payments associated with a determined rental price; equivalent to a  device for setting a utilization fee for sharing an electric vehicle.

	A processor configured to set a vehicle change location for changing a first electric vehicle to a second electric vehicle, based on designated place of departure and destination and a state of charge;
	Boss teaches “processor to carry out aspects of the present invention” (¶ [0016]); “a computer-implemented method for managing an electric vehicle exchange is provided. A computer selects an available electric vehicle having a highest exchange score to perform an exchange at a selected charging station with another electric vehicle that has an insufficient battery charge level to reach a travel destination of the another electric vehicle “(¶ [0006]). Further, Boss teaches “Routing module 220 includes electric vehicle model/type 234, travel destination 236, predicted travel distance at current battery charge level 238, difference between predicted travel distance and travel destination 240, and number of electric vehicle exchanges for travel destination 242” (¶ [0037]); “routing module 220 calculates predicted travel distance at current battery charge level 238 and difference between predicted travel distance and travel destination 240 […] If routing module 220 determines that the predicted travel distance is greater than the vehicle range at the current battery charge level, then routing module 220 determines that the user of the electric vehicle is eligible for an electric vehicle exchange at a location” (¶ [0038]); “the user may manually enter the route of travel to travel destination 236 using, for example, the electric vehicle's satellite navigation system […] Routing module 220 then makes an initial calculation as to whether or not the electric vehicle has sufficient charge to achieve the predicted range […] then routing module 220 may re-route the user to a location to perform an electric vehicle exchange with another user of a different electric vehicle” (¶ [0039]); “ Further, “routing module 220 also may calculate number of electric vehicle exchanges for travel destination 242. In other words, travel destination 236 may require the user to perform more than one electric vehicle exchange“(¶ [0040]); “
Boss teaches a computer system (comprising a processor to execute its functions) that is associated with rental electric vehicles and configured to allow users to exchange said rental electric vehicles. Further, Boss teaches a routing module that includes a user travel destination and a predicted travel distance of the vehicle at the current battery charge level. Further, Boss teaches that a user may enter a route of travel to their destination (equivalent to a designated place of departure and destination) and the routing module of the system may then determine a location for the user to perform an electric vehicle exchange at a particular station along the route to the user’s travel destination based on a calculation as to whether or not the electric vehicle has sufficient charge to achieve the travel distance(equivalent to a vehicle change location setting unit configured to set a vehicle change location for changing a first electric vehicle to a second electric vehicle, based on designated place of departure and destination and a state of charge). 
 
	In a first case where the first electric vehicle is changed to the second electric vehicle at a first vehicle location […] set the utilization fee to be lower than that in a second case where the first electric vehicle is not changed to the second electric vehicle at the first vehicle change location.
	Boss teaches “it may be cheaper for a user to rent an electric vehicle with a lower range and then keep exchanging vehicles” (¶ [0051]). Further, Boss teaches “Illustrative embodiments may provide some benefit to the user of the second electric vehicle for meeting the user of the first electric vehicle at a selected charging station and time […] This benefit may be in the form of a discounted price on a future electric vehicle rental or avoidance of a penalty that illustrative embodiments may impose whenever an electric vehicle user fails to meet some minimum number of required exchanges on the user's trip” (¶ [0041]). 
	Thus, Boss teaches a feature where users may receive a benefit for performing a vehicle exchange at a selected charging station, such as avoidance of a rental (equivalent to a utilization 

	A processor configured to set the utilization fee;
	Boss teaches “Electric vehicle exchange manager 218 may utilize exchange abuse detection module 230 to detect which users perform electric vehicle exchanges too frequently […] and may require users that exceed a certain number of exchanges to pay a premium or higher electric vehicle rental price” (¶ [0051]). 
	Thus, Boss teaches a system including a processor and electric vehicle exchange manager that may set an electric vehicle rental price.
	The processor is further configured to generate and display on a communication terminal […] plans associated with the vehicle change location based on the state of charge […]. 
	Boss teaches “Routing module 220 includes electric vehicle model/type 234, travel destination 236, predicted travel distance at current battery charge level 238” (¶ [0037]); “Based on travel destination 236, routing module 220 determines the total travel distance. In addition, routing module 220 calculates predicted travel distance at current battery charge level 238 and difference between predicted travel distance and travel destination 240 […] If routing module 220 determines that the predicted travel distance is greater than the vehicle range at the current battery charge level, then routing module 220 determines that the user of the electric vehicle is eligible for an electric vehicle exchange at a location which is selected by routing module” (¶ [0038]); “If routing module 220 later detects that the electric vehicle will not make it to 220 may re-route the user to a location to perform an electric vehicle exchange with another user of a different electric vehicle” (¶ [0039]); “Electric vehicle selection module 222 includes list of available electric vehicles for exchange 244, list of charging stations 246, available electric vehicle with highest exchange score 248 ” (¶ [0042]); “Electric vehicle selection module 222 makes these determinations by computing a function of the parameters above and producing an exchange score for each available electric vehicle. The electric vehicle with the highest exchange score (i.e., highest desirability for the exchange) is then selected and an exchange proposal initiated by electric vehicle selection module 222.” (¶ [0046]); “Electric vehicle exchange manager 218 utilizes user agreement module 224 to negotiate the terms of an exchange proposal. User agreement module 224 includes exchange negotiator 266 which automatically negotiates exchange arrangements with the electric vehicle users. Exchange arrangements may include, for example, time and location of the exchange […] user agreement module 224 notifies the user of the electric vehicle with insufficient battery charge and requests approve of the vehicle exchange, such as user approval of exchange 268” (¶ [0048]); “Exchange notification message 254 may be via onboard audio, video, or communication device” (¶ [0046]). 	
	Thus, Boss teaches a routing module configured to generate a list of available electric vehicle/charging stations for performing a vehicle exchange (including available electric vehicle with highest exchange scores) and routing an initial vehicle to a selected location for performing the exchange, where the routing module determines that an initial vehicle is eligible for a vehicle exchange with an available vehicle based on the travel distance and current battery level of the initial vehicle. Further, Boss teaches that the system selection module may determine an electric vehicle with a highest exchange score, select the electric vehicle with the highest exchange score, and initiate an exchange proposal with each of the parties involved in the exchange (via communication devices). The exchange proposal includes information regarding time and 
	When the vehicle change location is set […];
	Boss teaches “routing module 220 may re-route the user to a location to perform an electric vehicle exchange with another user of a different electric vehicle” (¶ [0039]); “Electric vehicle exchange manager 218 utilizes user agreement module 224 to negotiate the terms of an exchange proposal. User agreement module 224 includes exchange negotiator 266 which automatically negotiates exchange arrangements with the electric vehicle users. Exchange arrangements may include, for example, time and location of the exchange […] user agreement module 224 notifies the user of the electric vehicle with insufficient battery charge and requests approve of the vehicle exchange, such as user approval of exchange 268” (¶ [0048]); “Electric vehicle exchange manager 218 utilizes re-routing module 226 to ensure that each electric vehicle involved in an exchange arrives at the charging station” (¶ [0049]). 
	Thus, Boss teaches a system configured to transmit a request to a user of an electric vehicle with insufficient battery to approve of a vehicle exchange with another vehicle having a highest exchange score at a particular time and location; equivalent to setting a vehicle change location. 
	Although Boss teaches a feature for allowing an electric vehicle renter to avoid penalties for performing a minimum number of electric vehicle exchanges (such as one exchange) on a trip (equivalent to a first case where a first electric vehicle is changed with a second electric vehicle Boss does not explicitly teach the setting of a fee for a first case or second case. 

	However, Ioannou teaches the following:
	In a first case […] the fee setting unit being configured to set the utilization fee to be lower than that in a second case […]. 
	Ioannou teaches “A car rental facility rents a car 10 to a customer at the time 16. The accompanying rental agreement 12 includes a provision 14 for cleaning the car […] The agreement has a penalty provision 15, payable if the car is returned dirty. Both the price of the rental and the dirty car penalty are set before the agreement is entered” (¶ [0024]).
	Thus, Ioannou teaches a feature for setting a price for renting a car in two different cases. One price is set for the car being returned with the user having met a provision (the first case) and the second price is a price that has factored in a penalty for the user not having met the provision (the second case); equivalent to a fee setting unit being configured to set a utilization fee of a first case to be lower than that in a second case. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Boss with the teachings of Ioannou by incorporating a feature for setting a first price for renting a vehicle when a provision condition is met by the renter and setting a second higher/penalized price for renting a vehicle when a provision condition is not met by the renter, as taught by Ioannou, into the system of Boss that is configured to penalize an electric vehicle renter when they do not perform an electric vehicle exchange a minimum number of times. One of ordinary skill in the art would have been motivated to modify the system of Boss with a feature to set a first rental price for an electric vehicle when the renter performs the minimum number of exchanges and a second penalized rental price that is higher when the renter does not perform the minimum number of exchanges with the purpose Ioannou. One of ordinary skill in the art would have recognized that the teachings of Ioannou are compatible with the system of Boss as they share capabilities and characteristics; namely they are both systems directed to facilitating rental of vehicles and penalizing renters who fail to meet particular rental conditions. 

	Although Boss teaches a computer system configured to select a location for a user to exchange their electric vehicle with another user (¶ [0039]) (equivalent to setting a vehicle change location and a drop-off vehicle that is the electric vehicle before being exchanged), Boss/Ioannou does not explicitly teach in a case where a power storage amount in a power storage device mounted in a drop-off vehicle is higher than a reference value, the fee setting unit is configured to set a utilization fee for the drop-off vehicle to be lower than that in a case where the power storage amount in the power storage device of the drop-off vehicle is lower than the reference value.  
	However, Cho teaches the following:
	[…] In a case where a power storage amount in a power storage device mounted in a drop-off vehicle […] is higher than a reference value, the fee setting unit is configured to set a utilization fee for the drop-off vehicle to be lower than that in a case where the power storage amount in the power storage device of the drop-off vehicle is lower than the reference value. 
	Cho teaches an electric vehicle sharing service system (¶ [0008]) “related to managing an electric vehicle return process based on whether a return condition associated with an electric charging of a returned electric vehicle is satisfied. Furthermore, a benefit or a penalty may be given to a corresponding user according to whether the return condition associated with an electric charging is satisfied” (see Abstract). Further, “The method may include receiving a return 222 may give a benefit to a corresponding sharing service user if the remaining battery power amount exceeds the threshold value” (¶ [0057]). 
	Thus, Cho teaches an electric vehicle sharing service system that is configured to determine whether a second return condition has been satisfied when a user is returning an electric vehicle, where the second return condition includes determining whether the remaining battery power of the vehicle exceeds a threshold value. If it is determined that the remaining battery power of the electric vehicle exceeds a threshold value, the user may receive a benefit in the form of a discount for the electric vehicle sharing service; equivalent to in a case where a power storage amount in a power storage device mounted in a drop-off vehicle is higher than a reference value, the fee setting unit is configured to set a utilization fee for the drop-off vehicle to be lower than that in a case where the power storage amount in the power storage device of the drop-off vehicle is lower than the reference value.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Boss in view of Ioannou with the teachings of Cho by incorporating a feature for determining whether the remaining battery power of a Cho. One of ordinary skill in the art would have been motivated to make this modification when one considers “In the case that a returned electric vehicle is not properly charged, a next EV sharing service using the returned electric vehicle may not be quickly provided, and thereby reducing an entire management efficiency of the electric vehicle sharing service” (¶ [0004]), as suggested by Cho. Thus, by incorporating a feature that rewards users for returning an electric vehicle with a remaining battery charge that exceeds a threshold value, “an electric vehicle sharing service may be efficiently operated” (¶ [0132]), as suggested by Cho.   Further, one of ordinary skill in the art would have recognized that the teachings of Cho are compatible with the system of Boss in view of Ioannou as they share capabilities and characteristics; namely, they are both systems directed to electric vehicle sharing services. 

	Although Boss teaches a system module configured to generate a list of available vehicles/ charging stations to perform a vehicle exchange based on an initial vehicle’s travel destination/current battery level and transmit exchange proposals indicating a time and location for an electric vehicle driver to exchange vehicles another electric vehicle driver, Boss/Ioannou/Cho does not explicitly teach a feature for generating and displaying a plurality of plans for selection at the same time on a communication terminal, wherein the plurality of plans displayed for selection include a normal utilization plan that is a plan in which a user will not change vehicles between departure and destination, a vehicle change utilization plan 1 that is a plan in which the user will change vehicles once between the departure and destination, a vehicle change utilization plan 2 that is a plan in which the user will change vehicle twice between the departure and the destination, and estimate utilization fees for each plan.


	[…] generating and display on a communication terminal a plurality of plans […] for selection at the same time on the communication terminal […] Wherein the plurality of plans displayed for selection include a normal utilization plan that is a plan in which a user will not change vehicles between departure and destination, a vehicle change utilization plan 1 that is a plan in which the user will change vehicles once between the departure and destination, a vehicle change utilization plan 2 that is a plan in which the user will change vehicle twice between the departure and the destination, and estimate utilization fees for each plan. 
	Robinson teaches “Systems and methods of the disclosure are directed generally to displaying travel itineraries […] data processing systems can receive search criteria related to identifying one or more predetermined itineraries via one or more transportation modes […] A transportation mode may include, e.g., bus, train, airplane, carpool, taxi, limo service, or other transportation mode […] For instance, when a user is interested in booking a flight using an online flight search engine, the user can provide some general criteria (e.g., origin city, destination city, date of outbound travel, date of return travel) and the flight search engine returns a list of possible bookings (e.g., itinerary) which satisfy these criteria. The potential itineraries can number in the hundreds, thousands, or more” (col 3: 9-23); “system 100 for displaying travel itineraries via a computer network such as network 105. […] network 105 can be used to access information resources such as web pages, web sites, domain names, or uniform resource locators that can be displayed on at least one computing device 110, such as a laptop, desktop, tablet, personal digital assistant, smart phone” (col. 4: 41-51).
	Further, “Itinerary determination module 140 may generate and/or identify travel itineraries that involve a single travel provider (e.g., a single airline, a single railway, etc.) or multiple travel providers (e.g., two different airlines, an airline and a bus line, etc.) […] In various implementations, itinerary determination module 140 identifies travel itineraries that include a 140 may determine a time period and location of any stopovers” (col. 13: 53-56); “itinerary determination module 140 may determine a purchase price, a travel provider […] a number of stopovers, a stopover location, a travel vehicle (e.g., a particular model or size of airplane), a travel modality (e.g., plane, bus, train, etc.), or other attributes of the various travel itineraries” (col. 14: 43-50); “The one or more candidate travel itineraries identified by the data processing system can each include a departure time and an arrival time. The candidate travel itinerary can further include a price and a duration” (col. 22: 33-36); “the itinerary engine 130 includes a graph display module 145 […] graph display module 145 may include a user interface configured to present a graphical visual display of multiple travel itineraries, as illustrated in FIG. 3A” (col. 14: 56-63); “computing devices 110 may generate a user action in response to a detected interaction with a portion of the graph generated by data processing system 120 (e.g., selecting a particular itinerary displayed” (col. 10: 19-23). 
	Thus, Robinson teaches a system configured to receive search criteria from a user indicating an origin location and destination location, where the system may generate a plurality (hundreds or thousands) of potential itineraries based on the input criteria. The potential itineraries may include either a single travel arrangement (such as one mode of transportation to travel from origin to destination) or multiple travel arrangements (such as multiple modes of transportation from origin to destination), where an itinerary can include one or more modes of transportation. Further, the transportation modes can include, for example, bus, train, airplane, carpool, taxi, limo service, or other transportation mode. Further, the system is configured to display each of the potential itineraries (including a price associated with each itinerary) via a user interface such that a user may select a particular itinerary; equivalent to wherein the plurality of plans displayed for 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Boss/Ioannou/Cho with the teachings of Robinson by incorporating the features for generating and displaying a plurality of potential itineraries (including pricing information) for selection, via a user interface, where each potential itinerary may comprise either a single or multiple modes of transportation to travel from an origin to destination, as taught by Robinson, into the system of Boss/Ioannou/Cho that is configured to transmit a notification to an EV driver indicating an exchange proposal which may or may not be approved by the EV driver. One of ordinary skill in the art would have recognized that such a modification would have further enabled the system of Boss/Ioannou/Cho to offer a plurality of potential itineraries to an EV driver for selection, where each of the potential itineraries may either indicate a single mode of transportation (such as a single EV rental to reach a desired travel destination) or multiple modes of transportation (such as performing one or more EV exchanges along the route to the travel destination), and displaying pricing information for each itinerary. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “help a user find a travel itinerary” (col. 3:32-33) and “facilitate summarizing available itineraries […] such that the user can identify a preferred itinerary” (col. 3: 38-40), as suggested by Robinson. Further, one of ordinary skill in the art would have recognized that the teachings of Robinson would have been compatible with the system of Boss/Ioannou/Cho as they share capabilities and characteristics; namely, they are both systems configured to generate transportation plans for a user from an origin to destination location. 

claim 2, 
	Boss in view of Ioannou/Cho/Robinson teaches the limitations of claim 1. Further, although Boss teaches a computer system with an electric vehicle exchange manager and processor that may set an electric vehicle rental price (¶ [0051]) (equivalent to the processor) and a feature for allowing an electric vehicle renter to avoid penalties for performing a minimum number (such as one) of electric vehicle exchanges on a trip (¶ [0041]) (equivalent to a first case where a first electric vehicle is changed with a second electric vehicle and a second case where a first electric vehicle is not changed), Boss does not explicitly teach that the system is configured to estimate the utilization fee in each of the first case and the second case.

	However, Ioannou teaches the following:
	[…] estimate the utilization fee in each of the first case and the second case.
	Ioannou teaches “A car rental facility rents a car 10 to a customer at the time 16. The accompanying rental agreement 12 includes a provision […] The agreement has a penalty provision 15 […] Both the price of the rental and the dirty car penalty are set before the agreement is entered” (¶ [0024]).
	Thus, Ioannou teaches a feature for setting a price for renting a car in two different cases. One price is set for the car being returned with the user having met a provision (the first case) and the second price is a price that has factored in a penalty for the user not having met the provision (the second case); equivalent to estimating the utilization fee in each of the first case and the second case. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Boss with the teachings of Ioannou by incorporating a feature for estimating a first price for renting a vehicle when a provision condition is met by the renter and a second higher/penalized price for renting a vehicle when a provision condition is not met by the renter, as taught by Ioannou, into the system of Boss that is configured Boss with a feature to estimate a first rental price for an electric vehicle when the renter performs the minimum number of exchanges and a second penalized rental price that is higher when the renter does not perform the minimum number of exchanges with the purpose “to train customers to behave in a particular way […] and this will promote higher utilization of cars”(¶ [0017]) and, thus, “improves asset utilization” (¶ [0015]), as suggested by Ioannou. One of ordinary skill in the art would have recognized that the teachings of Ioannou are compatible with the system of Boss as they share capabilities and characteristics; namely they are both systems directed to facilitating rental of vehicles and penalizing renters who fail to meet particular rental conditions.

	Regarding claim 3, 
	Boss in view of Ioannou/Cho/Robinson teaches the limitations of claim 1. Further, Boss teaches the following:
	The first and second electric vehicles each include a power storage device mounted thereon. 
	Boss teaches “a computer-implemented method for managing an electric vehicle exchange is provided. A computer selects an available electric vehicle having a highest exchange score to perform an exchange at a selected charging station with another electric vehicle that has an insufficient battery charge level to reach a travel destination of the another electric vehicle “(¶ [0006]). Further, “these electric vehicles may be equipped with multiple battery systems. One battery system may be permanent for the electric vehicle and another battery system may be exchangeable. The permanent battery system may be mounted somewhere inaccessible, but optimal for vehicle weight distribution, whereas the exchangeable battery system may be easily accessible” (¶ [0054]). 

	The device is configured to estimate a power storage amount in the power storage device of the first electric vehicle at the destination in the second case as a first estimated power storage amount, and
	Boss teaches “Electric vehicle exchange manager 218 monitors the current battery charge levels of registered electric vehicles and controls the exchange of an electric vehicle having an insufficient battery charge to reach a desired travel destination” (¶ [0035]). Further,  “the user may manually enter the route of travel to travel destination 236 using, for example, the electric vehicle's satellite navigation system […] Routing module 220 then makes an initial calculation as to whether or not the electric vehicle has sufficient charge to achieve the predicted range” (¶ [0039]). 
	Thus, Boss teaches a computer system that is capable of monitoring the current battery level of all registered electric vehicles and may determine if a user’s rented electric vehicle has sufficient battery charge to achieve a predicted range along an inputted route, such that an exchange would not be necessary if the electric vehicle has sufficient battery charge; equivalent to the fee setting device is configured to estimate a power storage amount in the power storage device of the first electric vehicle at the destination in the second case as a first estimated power storage amount.

	When the first estimated power storage amount is lower than a predetermined value, the processor is configured to set the first vehicle chance location as the vehicle change location. 
	Boss teaches “the user may manually enter the route of travel to travel destination 236 using, for example, the electric vehicle's satellite navigation system […] Routing module 220 then makes an initial calculation as to whether or not the electric vehicle has sufficient charge to achieve the predicted range […] then routing module 220 may re-route the user to a 104 and server 106 may provide a set of services, such as, for example, an electric vehicle exchange service that manages exchange of electric vehicles or electric vehicle batteries for electric vehicles that have insufficient battery charge level to reach their respective travel destinations” (¶ [0026]).  	
	Thus, Boss teaches a computer system including a routing module that may determine that a user’s rented electric vehicle has insufficient charge to reach an inputted destination and re-route the user to a location to perform an electric vehicle exchange; equivalent to when the first estimated power storage amount is lower than a predetermined value, the vehicle change location setting unit is configured to set the first vehicle chance location as the vehicle change location. 

	Regarding claim 4, 
	Boss in view of Ioannou/Cho/Robinson teaches the limitations of claim 3. Further, Boss teaches the following:
	In a case where the vehicle change location setting unit sets the first vehicle change location, the device is configured to estimate a power storage amount in the power storage device of the second electric vehicle at the destination in the first case as a second estimated power storage amount, and;
	Boss teaches “Electric vehicle exchange manager 218 monitors the current battery charge levels of registered electric vehicles and controls the exchange of an electric vehicle having an insufficient battery charge to reach a desired travel destination of a user of the electric vehicle with another electric vehicle that has sufficient battery charged to reach the user’s desired travel destination” (¶ [0035]). Further, Boss teaches “a computer selects an available electric vehicle having a highest exchange score to perform an exchange at a selected charging station with another electric vehicle that has an insufficient battery charge level to reach a travel destination of the another electric vehicle” (¶ [0006]). Further, “the user may manually enter the 236 using, for example, the electric vehicle's satellite navigation system […] Routing module 220 then makes an initial calculation as to whether or not the electric vehicle has sufficient charge to achieve the predicted range. If routing module 220 later detects that the electric vehicle will not make it to the desired destination due to […] traffic” (¶ [0039]). 
	Thus, Boss teaches a computer system that monitors the current battery level of all the registered electric vehicles, may calculate whether a vehicle has sufficient charge to achieve a predicted range of travel to the destination, and may select an electric vehicle for the exchange with the highest exchange score based on charge levels; equivalent to in a case where the vehicle change location setting unit sets the first vehicle change location, the fee setting device is configured to estimate a power storage amount in the power storage device of the second electric vehicle at the destination in the first case as a second estimated power storage amount. Further, the step for the calculation of a sufficient charge in a candidate exchange vehicle is considered to be an estimated sufficient charge because the system of Boss may later determine that the battery level is not sufficient to complete the trip due to traffic.

 	When the second estimate power storage amount is lower than the predetermined value, the processor is further configured to set a second vehicle change location.
	Boss teaches “routing module 220 also may calculate number of electric vehicle exchanges for travel destination 242. In other words, travel destination 236 may require the user to perform more than one electric vehicle exchange“(¶ [0040]). Further, Boss teaches “routing module 220 calculates predicted travel distance at current battery charge level 238 and difference between predicted travel distance and travel destination 240. If routing module 220 determines that the predicted travel distance is greater than the vehicle range at the current battery charge level then routing module 220 determines that the user of the electric vehicle is eligible for an electric vehicle exchange at a location” (¶ [0038]). Further, “Routing module 220 then makes an 220 later detects that the electric vehicle will not make it to the desired destination due to stop-and-go traffic […] then routing module 220 may re-route the user to a location to perform an electric vehicle exchange with another user of a different electric vehicle” (¶ [0039]). 
	Thus, Boss teaches a computer system that facilitates electric vehicle exchanges between users, where a user may be required to perform more than one electric vehicle exchange based on their travel destination. Further, the computer system of Boss is configured to monitor current battery levels of all registered electric vehicles and re-route a user to a location to perform an electric vehicle exchange upon determining that an electric vehicle will not make it to the travel destination; equivalent to when the second estimate power storage amount is lower than the predetermined value, the vehicle change location setting unit is further configured to set a second vehicle change location.

	Regarding claim 5,
	Boss in view of Ioannou/Cho/Robinson teaches the limitations of claim 3. Further, Boss teaches the following:
	In a case where the processor sets the first vehicle change location, the device is configured to estimate a power storage amount in the power storage device of the second electric vehicle at the first vehicle change location as a third estimate power storage amount, the third estimated power storage amount being required to set a power storage amount in the power storage device of the second electric vehicle at the destination in the first case to more than or equal to the predetermined value, and;
	Boss teaches “Electric vehicle exchange manager 218 monitors the current battery charge levels of registered electric vehicles and controls the exchange of an electric vehicle having an insufficient battery charge to reach a desired travel destination of a user of the electric Boss teaches “a computer selects an available electric vehicle having a highest exchange score to perform an exchange at a selected charging station with another electric vehicle that has an insufficient battery charge level to reach a travel destination of the another electric vehicle” (¶ [0006]). Further, “the user may manually enter the route of travel to travel destination 236 using, for example, the electric vehicle's satellite navigation system […] Routing module 220 then makes an initial calculation as to whether or not the electric vehicle has sufficient charge to achieve the predicted range. If routing module 220 later detects that the electric vehicle will not make it to the desired destination due to […] traffic” (¶ [0039]). Further, “electric vehicle exchange manager 218 utilizes electric vehicle selection module 222 to find the second electric vehicle, which has more range than required to complete a trip of the user of the second electric vehicle, for performing the exchange” (¶ [0041]).
	Thus, Boss teaches a computer system that monitors the current battery level of all the registered electric vehicles, may calculate whether a vehicle has sufficient charge to achieve a predicted range of travel to the destination, and may select an exchange electric vehicle with more than enough range required to complete the trip for the user; equivalent to in a case where the vehicle change location setting unit sets the first vehicle change location, the fee setting device is configured to estimate a power storage amount in the power storage device of the second electric vehicle at the first vehicle change location as a third estimate power storage amount, the third estimated power storage amount being required to set a power storage amount in the power storage device of the second electric vehicle at the destination in the first case to more than or equal to the predetermined value. Further, the step for the calculation of a sufficient charge in a candidate exchange vehicle is considered to be an estimated sufficient charge because the system of Boss may later determine that the battery level is not sufficient to complete the trip due to traffic. 

	When the third estimated power storage amount is more than or equal to a threshold value, the processor is further configured to set a third vehicle change location. 
	Boss teaches “electric vehicle exchange manager 218 utilizes electric vehicle selection module 222 to find the second electric vehicle, which has more range than required to complete a trip of the user of the second electric vehicle, for performing the exchange” (¶ [0041]). Further, “routing module 220 also may calculate number of electric vehicle exchanges for travel destination 242. In other words, travel destination 236 may require the user to perform more than one electric vehicle exchange“(¶ [0040]). Further, “a penalty that illustrative embodiments may impose whenever […] the user returns the electric vehicle with too much battery charge remaining” (¶ [0041]). 
	Thus, Boss teaches a computer system that facilitates electric vehicle exchanges between users, where a user may be required to perform more than one electric vehicle exchange based on their travel destination. Further, Boss teaches that a user may be penalized for returning a vehicle with too much battery charge remaining. Therefore, one of ordinary skill in the art would recognize that the first user who has exchanged their vehicle for a second electric vehicle with more range than required to complete their trip may also be directed to perform a second exchange with another user when one considers that the system is configured to facilitate more than one electric car exchange for the user along their route to their travel destination; equivalent to when the third estimated power storage amount is more than or equal to a threshold value, the vehicle change location setting unit is further configured to set a third vehicle change location.

	Regarding claim 7, 
	Boss teaches the following:
	A method for setting a utilization fee for sharing an electric vehicle, the method comprising:
	Boss teaches “a computer-implemented method for managing an electric vehicle exchange is provided. A computer selects an available electric vehicle having a highest exchange score to perform an exchange at a selected charging station with another electric vehicle that has an insufficient battery charge level to reach a travel destination of the another electric vehicle “(¶ [0006]). Further, Boss teaches “it was discovered that a way is needed to permit drivers to seamlessly exchange rental electric vehicles based on user-desired distance to travel and electric vehicle range” (¶ [0076]).  Further, Boss teaches “exchange abuse detection module 230 may track user exchange behavior in user exchange history 274 and may require users that exceed a certain number of exchanges to pay a premium or higher electric vehicle rental price.” (¶ [0051]).  
	Thus, Boss teaches a system comprising a computer that is configured to manage electric vehicle exchanges of rental electric vehicles and may require users of the system to make payments associated with a determined rental price; equivalent to a method for setting a utilization fee for sharing an electric vehicle.

	Setting, by a processor, a vehicle change location for changing a vehicle to a second electric vehicle, based on designated place of departure and destination and a state of charge; and
	Boss teaches “processor to carry out aspects of the present invention” (¶ [0016]); “a computer-implemented method for managing an electric vehicle exchange is provided. A computer selects an available electric vehicle having a highest exchange score to perform an exchange at a selected charging station with another electric vehicle that has an insufficient battery charge level to reach a travel destination of the another electric vehicle “(¶ [0006]). Further, Boss teaches “Routing module 220 includes electric vehicle model/type 234, travel destination 236, predicted travel distance at current battery charge level 238, difference between predicted travel distance and travel destination 240, and number of electric vehicle exchanges for travel destination 242” (¶ [0037]); “routing module 220 calculates predicted travel distance at 238 and difference between predicted travel distance and travel destination 240 […] If routing module 220 determines that the predicted travel distance is greater than the vehicle range at the current battery charge level, then routing module 220 determines that the user of the electric vehicle is eligible for an electric vehicle exchange at a location” (¶ [0038]); “the user may manually enter the route of travel to travel destination 236 using, for example, the electric vehicle's satellite navigation system […] Routing module 220 then makes an initial calculation as to whether or not the electric vehicle has sufficient charge to achieve the predicted range […] then routing module 220 may re-route the user to a location to perform an electric vehicle exchange with another user of a different electric vehicle” (¶ [0039]); “ Further, “routing module 220 also may calculate number of electric vehicle exchanges for travel destination 242. In other words, travel destination 236 may require the user to perform more than one electric vehicle exchange“(¶ [0040]); “
	Thus, Boss teaches a computer system (comprising a processor to execute its functions) that is associated with rental electric vehicles and configured to allow users to exchange said rental electric vehicles. Further, Boss teaches a routing module that includes a user travel destination and a predicted travel distance of the vehicle at the current battery charge level. Further, Boss teaches that a user may enter a route of travel to their destination (equivalent to a designated place of departure and destination) and the routing module of the system may then determine a location for the user to perform an electric vehicle exchange at a particular station along the route to the user’s travel destination based on a calculation as to whether or not the electric vehicle has sufficient charge to achieve the travel distance (equivalent to setting, by a processor, a vehicle change location for changing a vehicle to a second electric vehicle, based on designated place of departure and destination and a state of charge). 

	[…] the utilization fee in a case where the first electric vehicle is changed to the second electric vehicle at the vehicle change location to be lower than that in a case where the first electric vehicle is not changed to the second electric vehicle at the vehicle change location.
	Boss teaches “it may be cheaper for a user to rent an electric vehicle with a lower range and then keep exchanging vehicles” (¶ [0051]). Further, Boss teaches “Illustrative embodiments may provide some benefit to the user of the second electric vehicle for meeting the user of the first electric vehicle at a selected charging station and time […] This benefit may be in the form of a discounted price on a future electric vehicle rental or avoidance of a penalty that illustrative embodiments may impose whenever an electric vehicle user fails to meet some minimum number of required exchanges on the user's trip” (¶ [0041]). 
	Thus, Boss teaches a feature where users may receive a benefit for performing a vehicle exchange at a selected charging station, such as avoidance of a rental (equivalent to a utilization fee) penalty for failing to perform a minimum number of exchanges on the user’s trip; equivalent to a first case where the first electric vehicle is changed to the second electric vehicle at a first vehicle location and setting the utilization fee to be lower than that in a second case where the first electric vehicle is not changed to the second electric vehicle at the first vehicle change location.
	The processor is further configured to generate and display on a communication terminal […] plans associated with the vehicle change location based on the state of charge […]. 
	Boss teaches “Routing module 220 includes electric vehicle model/type 234, travel destination 236, predicted travel distance at current battery charge level 238” (¶ [0037]); “Based on travel destination 236, routing module 220 determines the total travel distance. In addition, routing module 220 calculates predicted travel distance at current battery charge level 238 and difference between predicted travel distance and travel destination 240 […] If routing module 220 determines that the predicted travel distance is greater than the vehicle range at the 220 determines that the user of the electric vehicle is eligible for an electric vehicle exchange at a location which is selected by routing module” (¶ [0038]); “If routing module 220 later detects that the electric vehicle will not make it to the desired destination due to stop-and-go traffic, for example, then routing module 220 may re-route the user to a location to perform an electric vehicle exchange with another user of a different electric vehicle” (¶ [0039]); “Electric vehicle selection module 222 includes list of available electric vehicles for exchange 244, list of charging stations 246, available electric vehicle with highest exchange score 248 ” (¶ [0042]); “Electric vehicle selection module 222 makes these determinations by computing a function of the parameters above and producing an exchange score for each available electric vehicle. The electric vehicle with the highest exchange score (i.e., highest desirability for the exchange) is then selected and an exchange proposal initiated by electric vehicle selection module 222.” (¶ [0046]); “Electric vehicle exchange manager 218 utilizes user agreement module 224 to negotiate the terms of an exchange proposal. User agreement module 224 includes exchange negotiator 266 which automatically negotiates exchange arrangements with the electric vehicle users. Exchange arrangements may include, for example, time and location of the exchange […] user agreement module 224 notifies the user of the electric vehicle with insufficient battery charge and requests approve of the vehicle exchange, such as user approval of exchange 268” (¶ [0048]); “Exchange notification message 254 may be via onboard audio, video, or communication device” (¶ [0046]). 	
	Thus, Boss teaches a routing module configured to generate a list of available electric vehicle/charging stations for performing a vehicle exchange (including available electric vehicle with highest exchange scores) and routing an initial vehicle to a selected location for performing the exchange, where the routing module determines that an initial vehicle is eligible for a vehicle exchange with an available vehicle based on the travel distance and current battery level of the initial vehicle. Further, Boss teaches that the system selection module may determine an electric 
	When the vehicle change location is set […];
	Boss teaches “routing module 220 may re-route the user to a location to perform an electric vehicle exchange with another user of a different electric vehicle” (¶ [0039]); “Electric vehicle exchange manager 218 utilizes user agreement module 224 to negotiate the terms of an exchange proposal. User agreement module 224 includes exchange negotiator 266 which automatically negotiates exchange arrangements with the electric vehicle users. Exchange arrangements may include, for example, time and location of the exchange […] user agreement module 224 notifies the user of the electric vehicle with insufficient battery charge and requests approve of the vehicle exchange, such as user approval of exchange 268” (¶ [0048]); “Electric vehicle exchange manager 218 utilizes re-routing module 226 to ensure that each electric vehicle involved in an exchange arrives at the charging station” (¶ [0049]). 
	Although Boss teaches a feature for allowing an electric vehicle renter to avoid penalties for performing a minimum number of electric vehicle exchanges (such as one exchange) on a trip (equivalent to a case where a first electric vehicle is changed with a second electric vehicle being set lower than a case where a first electric vehicle is not changed with a second electric vehicle), Boss does not explicitly teach the setting of a fee for the two different cases. 
Ioannou teaches the following:
	Setting, by the processor, the utilization fee in a case […] to be lower than that in a case where […]. 
	Ioannou teaches “A car rental facility rents a car 10 to a customer at the time 16. The accompanying rental agreement 12 includes a provision 14 for cleaning the car […] The agreement has a penalty provision 15, payable if the car is returned dirty. Both the price of the rental and the dirty car penalty are set before the agreement is entered” (¶ [0024]).
	Thus, Ioannou teaches a feature for setting a price for renting a car in two different cases. One price is set for the car being returned with the user having met a provision (the first case) and the second price is a price that has factored in a penalty for the user not having met the provision (the second case); equivalent to a fee setting unit being configured to set a utilization fee of a first case to be lower than that in a second case. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Boss with the teachings of Ioannou by incorporating a feature for setting a first price for renting a vehicle when a provision condition is met by the renter and setting a second higher/penalized price for renting a vehicle when a provision condition is not met by the renter, as taught by Ioannou, into the system of Boss that is configured to penalize an electric vehicle renter when they do not perform an electric vehicle exchange a minimum number of times. One of ordinary skill in the art would have been motivated to modify the system of Boss with a feature to set a first rental price for an electric vehicle when the renter performs the minimum number of exchanges and a second penalized rental price that is higher when the renter does not perform the minimum number of exchanges with the purpose “to train customers to behave in a particular way […] and this will promote higher utilization of cars”(¶ [0017]) and, thus, “improves asset utilization” (¶ [0015]), as suggested by Ioannou. One of ordinary skill in the art would have recognized that the teachings of Ioannou are compatible Boss as they share capabilities and characteristics; namely they are both systems directed to facilitating rental of vehicles and penalizing renters who fail to meet particular rental conditions.
	
	Although Boss teaches a computer system configured to select a location for a user to exchange their electric vehicle with another user (¶ [0039]) (equivalent to setting a vehicle change location and a drop-off vehicle that is the electric vehicle before being exchanged), Boss/Ioannou does not explicitly teach in a case where a power storage amount in a power storage device mounted in a drop-off vehicle is higher than a reference value, the fee setting unit is configured to set a utilization fee for the drop-off vehicle to be lower than that in a case where the power storage amount in the power storage device of the drop-off vehicle is lower than the reference value.  
	However, Cho teaches the following:
	[…] In a case where a power storage amount in a power storage device mounted in a drop-off vehicle […] is higher than a reference value, the fee setting unit is configured to set a utilization fee for the drop-off vehicle to be lower than that in a case where the power storage amount in the power storage device of the drop-off vehicle is lower than the reference value. 
	Cho teaches an electric vehicle sharing service system (¶ [0008]) “related to managing an electric vehicle return process based on whether a return condition associated with an electric charging of a returned electric vehicle is satisfied. Furthermore, a benefit or a penalty may be given to a corresponding user according to whether the return condition associated with an electric charging is satisfied” (see Abstract). Further, “The method may include receiving a return request for an electric vehicle from at least one of user equipment […] determining whether a second return condition associated with an electric charging of the electric vehicle is satisfied” (¶ [0009]). Further, “a benefit (an incentive, a discount, etc.) or a penalty may be given to a 222 may give a benefit to a corresponding sharing service user if the remaining battery power amount exceeds the threshold value” (¶ [0057]). 
	Thus, Cho teaches an electric vehicle sharing service system that is configured to determine whether a second return condition has been satisfied when a user is returning an electric vehicle, where the second return condition includes determining whether the remaining battery power of the vehicle exceeds a threshold value. If it is determined that the remaining battery power of the electric vehicle exceeds a threshold value, the user may receive a benefit in the form of a discount for the electric vehicle sharing service; equivalent to in a case where a power storage amount in a power storage device mounted in a drop-off vehicle is higher than a reference value, the fee setting unit is configured to set a utilization fee for the drop-off vehicle to be lower than that in a case where the power storage amount in the power storage device of the drop-off vehicle is lower than the reference value.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Boss in view of Ioannou with the teachings of Cho by incorporating a feature for determining whether the remaining battery power of a returned electric vehicle exceeds a threshold value and giving the user of the electric vehicle a discount on the electric vehicle sharing service if the remaining battery power of the electric vehicle does exceed the threshold value, as taught by Cho. One of ordinary skill in the art would Cho. Thus, by incorporating a feature that rewards users for returning an electric vehicle with a remaining battery charge that exceeds a threshold value, “an electric vehicle sharing service may be efficiently operated” (¶ [0132]), as suggested by Cho.   Further, one of ordinary skill in the art would have recognized that the teachings of Cho are compatible with the system of Boss in view of Ioannou as they share capabilities and characteristics; namely, they are both systems directed to electric vehicle sharing services. 

	Although Boss teaches a system module configured to generate a list of available vehicles/ charging stations to perform a vehicle exchange based on an initial vehicle’s travel destination/current battery level and transmit exchange proposals indicating a time and location for an electric vehicle driver to exchange vehicles another electric vehicle driver, Boss/Ioannou/Cho does not explicitly teach a feature for generating and displaying a plurality of plans for selection at the same time on a communication terminal, wherein the plurality of plans displayed for selection include a normal utilization plan that is a plan in which a user will not change vehicles between departure and destination, a vehicle change utilization plan 1 that is a plan in which the user will change vehicles once between the departure and destination, a vehicle change utilization plan 2 that is a plan in which the user will change vehicle twice between the departure and the destination, and estimate utilization fees for each plan.

	However, Robinson teaches the following:
	[…] generate and display on a communication terminal a plurality of plans […] for selection at the same time on the communication terminal […] Wherein the plurality of plans displayed for selection include a normal utilization plan that is a plan in which a user will not change vehicles between departure and destination, a vehicle change utilization plan 1 that is a plan in which the user will change vehicles once between the departure and destination, a vehicle change utilization plan 2 that is a plan in which the user will change vehicle twice between the departure and the destination, and estimate utilization fees for each plan. 
	Robinson teaches “Systems and methods of the disclosure are directed generally to displaying travel itineraries […] data processing systems can receive search criteria related to identifying one or more predetermined itineraries via one or more transportation modes […] A transportation mode may include, e.g., bus, train, airplane, carpool, taxi, limo service, or other transportation mode […] For instance, when a user is interested in booking a flight using an online flight search engine, the user can provide some general criteria (e.g., origin city, destination city, date of outbound travel, date of return travel) and the flight search engine returns a list of possible bookings (e.g., itinerary) which satisfy these criteria. The potential itineraries can number in the hundreds, thousands, or more” (col 3: 9-23); “system 100 for displaying travel itineraries via a computer network such as network 105. […] network 105 can be used to access information resources such as web pages, web sites, domain names, or uniform resource locators that can be displayed on at least one computing device 110, such as a laptop, desktop, tablet, personal digital assistant, smart phone” (col. 4: 41-51).
	Further, “Itinerary determination module 140 may generate and/or identify travel itineraries that involve a single travel provider (e.g., a single airline, a single railway, etc.) or multiple travel providers (e.g., two different airlines, an airline and a bus line, etc.) […] In various implementations, itinerary determination module 140 identifies travel itineraries that include a single travel arrangement (e.g., a flight from the origin city to the destination city) or multiple travel arrangements (e.g., an inbound flight and an outbound flight, a flight from the origin city to an intermediate location and a flight from the intermediate location to the destination city, etc.)” (col 140 may determine a time period and location of any stopovers” (col. 13: 53-56); “itinerary determination module 140 may determine a purchase price, a travel provider […] a number of stopovers, a stopover location, a travel vehicle (e.g., a particular model or size of airplane), a travel modality (e.g., plane, bus, train, etc.), or other attributes of the various travel itineraries” (col. 14: 43-50); “The one or more candidate travel itineraries identified by the data processing system can each include a departure time and an arrival time. The candidate travel itinerary can further include a price and a duration” (col. 22: 33-36); “the itinerary engine 130 includes a graph display module 145 […] graph display module 145 may include a user interface configured to present a graphical visual display of multiple travel itineraries, as illustrated in FIG. 3A” (col. 14: 56-63); “computing devices 110 may generate a user action in response to a detected interaction with a portion of the graph generated by data processing system 120 (e.g., selecting a particular itinerary displayed” (col. 10: 19-23). 
	Thus, Robinson teaches a system configured to receive search criteria from a user indicating an origin location and destination location, where the system may generate a plurality (hundreds or thousands) of potential itineraries based on the input criteria. The potential itineraries may include either a single travel arrangement (such as one mode of transportation to travel from origin to destination) or multiple travel arrangements (such as multiple modes of transportation from origin to destination), where an itinerary can include one or more modes of transportation. Further, the transportation modes can include, for example, bus, train, airplane, carpool, taxi, limo service, or other transportation mode. Further, the system is configured to display each of the potential itineraries (including a price associated with each itinerary) via a user interface such that a user may select a particular itinerary; equivalent to wherein the plurality of plans displayed for selection include a normal utilization plan that is a plan in which a user will not change vehicles between departure and destination, a vehicle change utilization plan 1 that is a plan in which the user will change vehicles once between the departure and destination, a vehicle change utilization 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Boss/Ioannou/Cho with the teachings of Robinson by incorporating the features for generating and displaying a plurality of potential itineraries (including pricing information) for selection, via a user interface, where each potential itinerary may comprise either a single or multiple modes of transportation to travel from an origin to destination, as taught by Robinson, into the system of Boss/Ioannou/Cho that is configured to transmit a notification to an EV driver indicating an exchange proposal which may or may not be approved by the EV driver. One of ordinary skill in the art would have recognized that such a modification would have further enabled the system of Boss/Ioannou/Cho to offer a plurality of potential itineraries to an EV driver for selection, where each of the potential itineraries may either indicate a single mode of transportation (such as a single EV rental to reach a desired travel destination) or multiple modes of transportation (such as performing one or more EV exchanges along the route to the travel destination), and displaying pricing information for each itinerary. One of ordinary skill in the art would have been motivated to make this modification with the purpose to “help a user find a travel itinerary” (col. 3:32-33) and “facilitate summarizing available itineraries […] such that the user can identify a preferred itinerary” (col. 3: 38-40), as suggested by Robinson. Further, one of ordinary skill in the art would have recognized that the teachings of Robinson would have been compatible with the system of Boss/Ioannou/Cho as they share capabilities and characteristics; namely, they are both systems configured to generate transportation plans for a user from an origin to destination location. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE G DEL TORO-ORTEGA whose telephone number is (571)272-5319.  The examiner can normally be reached on Monday-Friday 9:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE G DEL TORO-ORTEGA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628